Contact: Anita Ho Acting Chief Financial Officer Alliance Fiber Optic Products, Inc. July 22, 2010 Phone: 408-736-6900 x168 AFOP REPORTS SECOND QUARTER 2010 FINANCIAL RESULTSWITH RECORD REVENUES AND RECORD PROFITS Sunnyvale, CA – July 22, 2010 - Alliance Fiber Optic Products, Inc. (Nasdaq CM: AFOP), an innovative supplier of fiber optic components, subsystems and integrated modules for the optical network equipment market, today reported its financial results for the second quarter ended June 30, 2010. Revenues for the second quarter of 2010 totaled $12,086,000, a 43.8% increase from revenues of $8,406,000 reported in the previous quarter, and a 56.5% increase from revenues of $7,723,000 reported in the second quarter of 2009. The Company recorded net income for the second quarter of 2010 of approximately $1,606,000, or $0.04 per share based on 42.7 million shares outstanding, compared to $641,000, or $0.02 per share based on 42.5 million shares outstanding, for the first quarter of 2010. This compares to net income for the second quarter of 2009 of $432,000, or $0.01 per share based on 42.0 million shares outstanding. Included in expenses for the quarter ended June 30, 2010 was $51,000 of stock-based compensation.
